DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 08/10/2022. Claims 1, 4, and 6-7 are currently amended. Claims 1-8 are pending review in this action. The previous objections regarding the Claims are withdrawn in light of Applicant's amendment to the Claims. The previous 35 U.S.C 112(b) rejections are withdrawn in light of Applicant's amendment to the Claims. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2016121325A1) in view of Ishihara et al. (JP 2013125648A) and Choi et al. (US 20180342757A1). In lieu of a machine translation of (WO 2016121325A1), all citations in the office action are made in reference to the equivalent US case Yamamoto et al. (US 20170324083A1).
The applied reference has a common inventor with the instant application. Based on the
earlier public availability date of the reference (greater than one year prior to the effective filing
date of the instant application), it constitutes prior art under 35 U.S.C.102(a)(1).
In Regards to Claim 1:
Yamamoto discloses a negative electrode active material for non-aqueous electrolyte secondary batteries comprising: lithium silicate composite particles (negative electrode active material particle, 10) which include a lithium silicate phase and silicon particles dispersed in the lithium silicate phase (Figure 1, [0034-0035]). Yamamoto further discloses that the lithium silicate phase is an oxide phase which includes Li, Si, and O [0039]. Yamamoto further discloses that a carbon material (electrically conductive layer, 14) is present inside the composite particles (negative electrode active material particle, 10) (Figure 1, [0071]). Yamamoto further discloses that the average particle size of the composite particles (negative electrode active material particle, 10) is between 1-15 µm (Figure 1, [0066]). Yamamoto further discloses that the thickness of the carbon material (electrically conductive layer, 14) is between 1-200 nm (Figure 1, [0073]). 
Yamamoto is deficient in disclosing that 1) in addition to Li, Si, and O, the lithium silicate phase includes M, where M is an element other than Group 1 elements (alkali metals), Group 16 elements (oxygen group/chalcogens), Group 18 elements (rare/noble gases), and Si; 2) wherein an amount of each element relative to a total amount of Li, Si, and M in the lithium silicate phase is 3 to 55 mol% for Li, 25 mol% or more for Si, and 3 to 50 mol% for M; and 3) and an area ratio of the carbon material measured within an area 1 µm inward from a peripheral edge of a cross section of the lithium silicate particles is 0.008% to 6%.
Regarding 1) and 2), Ishihara discloses an electrode active material comprising a lithium metal silicate particle which contains an oxide phase which includes Li, Si, O, and M, wherein M may be Fe, Ni, Co or Mn [0019-0020]. Ishihara further discloses that during synthesis, the M component may be introduced into the reaction mixture in an amount between 0.15-1.5 mol/L, whereas the Si and Li components may be introduced into the reaction mixture in an amount of 2 mol/L or more with respect to M [0021]. Ishihara further discloses an example of the electrode active material wherein, following a hydrothermal treatment, the lithium metal silicate particles produced have the chemical composition LiMSiO4 [0029]. Ishihara further teaches that the introduction of a transition metal into lithium silicate is known to produce an electrode material with high capacity and excellent charging characteristics [0003, 0011].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the lithium silicate composite particles of Yamamoto to include the M compound (Fe, Ni, Co, or Mn), as it is known to produce an electrode material with high capacity and excellent charging characteristics. By doing so, the limitation of Claim 1 requiring that in addition to Li, Si, and O, the lithium silicate phase includes M, where M is an element other than Group 1 elements (alkali metals), Group 16 elements (oxygen group/chalcogens), Group 18 elements (rare/noble gases), and Si, is met. 
It would be further obvious to the skilled artisan to introduce M in an amount of 0.15-1.5 mol/L based on the Si and Li components being introduced into the reaction mixture in an amount of 2 mol/L or more, as taught by Ishihara, as it is a known molar ratio used to produce an electrode material having a lithium silicate phase containing such a “M” compound. Upon use of such a mixture, the skilled artisan would appreciate that there would necessarily be many embodiments of the composite particles which possessed an amount of each element relative to a total amount of Li, Si, and M in the lithium silicate phase is 3 to 55 mol% for Li, 25 mol% or more for Si, and 3 to 50 mol% for M. 
Regarding 3), Choi discloses a lithium ion battery (lithium secondary battery) including a positive electrode, a negative electrode, and an electrolyte, the negative electrode having a current collector, and a negative electrode active material layer disposed on the current collector and containing lithium silicate particles (secondary particles, 200) and a binder (Figure 1, [0030-0032, 0041, 0043, 0127, 0133]). Choi further discloses that the lithium silicate particles (secondary particles, 200) comprising a composite structure involving the aggregation of primary particles (110) which comprise a lithium silicate phase (metal compound, 113) and silicon particles coating with a first surface layer (112) which may comprise carbon (Figure 1, [0030-0032, 0041-0042, 0046-0047]). Choi further discloses that the size of the primary particles (110) may be in the range of 0.502-20.2 µm, and the size of the lithium silicate particles (secondary particles, 200) may be in the range of 2-50 µm [0055, 0058]. Choi further discloses that the thickness of the first surface layer (112) may be in the range of 20-100 nm [0054]. Choi further discloses that when such a negative electrode active material comprises lithium silicate particles (secondary particles, 200) including primary particles (110), paths through which lithium ions can move are allowed to increase such that the performance (output, efficiency, rate characteristics, etc.) of the battery can be improved [0015].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the negative electrode active material of Yamamoto to include the primary particles in aggregated form to produce lithium silicate particles having a size in the range of 2-50 µm, as it is known in the art for such lithium silicate particles to be formed by an aggregation of primary particles comprising lithium silicate and silicon particles, as taught by Choi. By doing so, it would provide the skilled artisan with a reasonable expectation in success of increasing the availability of paths through which lithium ions can move, thus improving the overall performance of the battery, as taught by Choi. 
Modified Yamamoto does not explicitly disclose that an area ratio of the carbon material measured within an area 1 µm inward from a peripheral edge of a cross section of the lithium silicate particles is 0.008% to 6%. However, upon modification the negative electrode active material is comprised lithium silicate particles having a size in the range of 2-50 µm, which are formed by an aggregation of primary particles having a size in the range of 1-15 µm and have on their surface a layer of carbon material with a thickness in the range of 1-200 nm. The instant claims teaches that the lithium silicate composite particles have an average diameter of 10 µm [0085], the primary particles have an average diameter of 3 µm [0086], and the thickness of the carbon material may be between 1-200 nm [0021]. 
Thus, it would be appreciated by the skilled artisan that there is at least one embodiment of modified Yamamoto which would necessarily meet the limitation of Claim 1 requiring that an area ratio of the carbon material measured within an area 1 µm inward from a peripheral edge of a cross section of the lithium silicate particles is 0.008% to 6%, as there would be at least one embodiment which shares the same composition and structure with an embodiment of the instant application. As such, upon making the above modification all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
	Yamamoto as modified by Ishihara and Choi discloses the negative electrode active material of Claim 1 as set forth above. Yamamoto further discloses that the lithium silicate phase has a composition represented by a formula: Li2xSiO(2+x), where 0<x<2 [0025]. Therefore, when for example x=0.25, the lithium silicate phase has a composition represented by: Li0.5SiO2.25. Thus, all of the limitations of Claim 2 are met.
In Regards to Claim 4 (Dependent Upon Claim 1):
Yamamoto as modified by Ishihara and Choi discloses the negative electrode active material of Claim 1 as set forth above. Yamamoto discloses that the average particle size of the composite particles (negative electrode active material particle, 10) is between 1-15 µm (Figure 1, [0066]). Yamamoto further discloses that the thickness of the carbon material (electrically conductive layer, 14) is between 1-200 nm (Figure 1, [0073]). Thus, the skilled artisan would appreciate that the are many embodiments of the composite particles (negative electrode active material particle, 10) disclosed by Yamamoto in which an area ratio of the carbon material (electrically conductive layer, 14) occupying a cross section of the lithium silicate composite particles (negative electrode active material particle, 10) is 1% to 5%. Therefore, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 1):
Yamamoto as modified by Ishihara and Choi discloses the negative electrode active material of Claim 1 as set forth above. Yamamoto further discloses that the carbon material (electrically conductive layer, 14) may be carbon black, acetylene black, ketjen black, graphite, and a mixture of at least two of these materials [0071]. Therefore, all of the limitations of Claim 5 are met.
In Regards to Claim 8 (Dependent Upon Claim 1):
Yamamoto as modified by Ishihara and Choi discloses the negative electrode active material of Claim 1 as set forth above. Yamamoto further discloses a non-aqueous lithium ion battery including a positive electrode, a negative electrode, and a non-aqueous electrolyte [0028], wherein the negative electrode has a current collector, and a negative electrode active material layer disposed on the current collector which contains the lithium silicate particles (negative electrode active material particle, 10) and a binder [0034-0035]. Therefore, all of the limitations of Claim 8 are met.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2016121325A1) as modified by Ishihara et al. (JP 2013125648A) and Choi et al. (US 20180342757A1), as applied to Claim 1 above, and in further view of Kojima et al. (US 20140332718A1).
In Regards to Claim 3 (Dependent Upon Claim 1):
Yamamoto as modified by Ishihara and Choi discloses the negative electrode active material of Claim 1 as set forth above.
Modified Yamamoto is deficient in disclosing that the M is at least one element selected from the group consisting of Ca, Mg, B, Al, Zr, Nb, Ta, La, V, Y, Ti, P, and W.
Kojima discloses a lithium silicate-based compound for use as an electrode, wherein the lithium silicate-based compound is represented by the formula: Li(2-a+b)AaMn(1-x-y)CoxMySiO(4+α)Clβ, wherein A is at least one element selected from the group consisting of Na, K, Rb and Cs, M is at least one member selected from a group consisting of Mg, Ca, Al, Ni, Fe, Nb, Ti, Cr, Cu, Zn, Zr, V, Mo and W; 0≤a<0.2; 0≤b<1; 0<x<1; 0≤y≤0.5; -0.25≤α≤1.25; and 0≤β≤0.05 [0013].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for M in the lithium silicate composite particles of modified Yamamoto, one of Mg, Ca, Al, Nb, Ti, Zr, V, or W, as taught by Kojima to be equivalent to Fe and Ni (elements taught by Ishihara as appropriate for M) when used as components of a lithium silicate-based material for electrodes. By doing so, all of the limitations of Claim 3 are met.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2016121325A1) as modified by Ishihara et al. (JP 2013125648A) and Choi et al. (US 20180342757A1), as applied to Claim 1 above, and in further view of Liu (US 20140370378A1).
In Regards to Claim 6 (Dependent Upon Claim 1):
Yamamoto as modified by Ishihara and Choi discloses the negative electrode active material of Claim 1 as set forth above. Yamamoto discloses composite particles (negative electrode active material particle, 10) which are formed of an aggregate of a plurality of primary particles including the lithium silicate phase and the silicon particles [0035] and a carbon material (electrically conductive layer, 14) is present in the composite particles (negative electrode active material particle, 10) (Figure 1, [0071]).
Yamamoto is deficient in disclosing that the lithium silicate composite particles include a plurality of primary particles aggregated together, the primary particles including the lithium silicate phase and the silicon particles, and the carbon material is present on at least part of an interface between the primary particles adjacent to each other, inside the lithium silicate composite particles.
Liu discloses a secondary particle (polymer composite-Si secondary particles) for use as a negative electrode active material in a lithium ion battery [0003, 0052]. Liu further discloses that the secondary particles (polymer composite-Si secondary particles) are formed by mixing primary particles (Si nanoparticles) with a conductive polymer to form secondary particles (polymer composite-Si secondary particles) (Figure 1, [0039]). Liu teaches that when Si particles are used within a negative electrode active material, the battery may experience limited cycling capacity and a high degree of side reactions [0038]. Liu further teaches that the formation of the disclosed secondary particles (polymer composite-Si secondary particles) in which Si particles are bonded together via a conductive polymer, a lithium battery having high energy density and prolonged cycling may be achieved [0038].
	As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the lithium silicate composite particles (negative electrode active material particle, 10) of Yamamoto to be bound to one another via a conductive polymer, as taught by Liu, thus forming a secondary particle comprised of a plurality of composite particles (primary particles). In doing so, a negative electrode active material having high energy density and prolonged cycling performance may be achieved. Upon modification, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 6):
Yamamoto as modified by Ishihara, Choi, and Liu discloses the negative electrode active material of Claim 6 as set forth above. Modified Yamamoto further discloses that the primary particles (negative electrode active material particle, 10) includes a surface coating of carbon material (electrically conductive layer, 14) (Figure 1, [0071]). Liu further discloses a secondary particle (polymer composite-Si secondary particles) which includes an electrically conductive polymer binder surrounding the primary particles (Si nanoparticles) (Figure 1, [0039]).
Therefore, when the primary particles (negative electrode active material particle, 10) of modified Yamamoto are bound to one another within the lithium silicate composite (secondary) particle (see Figure 1 of Liu), the carbon material (electrically conductive layer, 14) on the surface of the primary particles (negative electrode active material particle, 10)  is necessarily present extending linearly on the cross section, from an interior toward the surface of the lithium silicate composite particles, along the interface between the primary particles (negative electrode active material particle, 10)  adjacent to each other, and an end of the carbon material (electrically conductive layer, 14)  on the surface side of the lithium silicate composite particles is in contact with the conductive material (conductive polymer) (see Figure 1 of Liu). As such, all of the limitations of Claim 7 are met.
Response to Arguments
Applicant’s arguments, filed 08/10/2022, with respect to the rejections of Claim 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Yamamoto et al. (WO 2016121325A1), Ishihara et al. (JP 2013125648A), Choi et al. (US 2018/0342757 A1), Kojima et al. (US 20140332718A1), and Liu (US 20140370378A1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724